UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-10647 PRECISION OPTICS CORPORATION, INC. (Exact name of registrant as specified in its charter) Massachusetts 04-2795294 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 22 East Broadway, Gardner, Massachusetts 01440-3338 (Address of principal executive offices) (Zip Code) (978) 630-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).Yeso No x The number of shares outstanding of the issuer’s common stock, par value $0.01 per share, at November14, 2011 was 1,245,339 shares. PARTI. FINANCIAL INFORMATION Item 1. Financial Statements. PRECISION OPTICS CORPORATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September30, June30, ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable, net Inventories, net Prepaid Expenses Total Current Assets PROPERTY AND EQUIPMENT Machinery and Equipment Leasehold Improvements Furniture and Fixtures Vehicles Less: Accumulated Depreciation (3,020,153 ) (3,015,315 ) Net Property and Equipment OTHER ASSETS Patents, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES 10% Senior Secured Convertible Notes $ $ Accounts Payable Customer Advances Accrued Employee Compensation Accrued Professional Services Accrued Warranty Expense Other Accrued Liabilities - Total Current Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock, $0.01 par value - Authorized - 50,000,000 shares Issued and Outstanding – 971,013 shares at September30, 2011 and at June30, 2011, respectively Additional Paid-in Capital Accumulated Deficit (37,464,930 ) (39,463,371 ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 PRECISION OPTICS CORPORATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September30, Revenues $ $ Cost of Goods Sold Gross Profit Research and Development Expenses, net Selling, General and Administrative Expenses Gain on Sale of Assets (2,050 ) ) Total Operating Expenses Operating Loss (263,202 ) ) Gain on Sale of Patents - Interest Income Interest Expense (15,000 ) ) Net Income (Loss) $ $ ) Income (Loss ) Per Share: Basic $ $ ) Diluted $ $ ) Weighted Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 PRECISION OPTICS CORPORATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September30, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (Loss) $ $ ) Adjustments to Reconcile Net Loss to Net Cash Used In Operating Activities - Depreciation and Amortization Gain on Sale of Patents (2,276,286 ) - Gain on Sale of Assets (2,050 ) (12,053 ) Stock-based Compensation Expense Non-cash Interest Expense Changes in Operating Assets and Liabilities- Accounts Receivable, net ) Inventories Prepaid Expenses ) ) Accounts Payable ) Customer Advances (16,513 ) (49,500 ) Accrued Expenses (76,393 ) (29,750 ) Net Cash Used In Operating Activities (694,580 ) (158,381 ) CASH FLOWS FROM INVESTING ACTIVITIES: Net Proceeds from Sale of Patents - Proceeds from Sale of Assets Additional Patent Costs (1,724 ) (3,304 ) Net Cash Provided By Investing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (149,632 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash Paid for Income Taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PRECISION OPTICS CORPORATION, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Operations The accompanying consolidated financial statements include the accounts of Precision Optics Corporation,Inc. and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. All shares and per share data reflect the 1-for-25 reverse stock split that became effective on December11, 2008. These consolidated financial statements have been prepared by the Company, without audit, and reflect normal recurring adjustments which, in the opinion of management, are necessary for a fair statement of the results of the first quarter of the Company’s fiscal year 2012. These consolidated financial statements do not include all disclosures associated with annual consolidated financial statements and, accordingly, should be read in conjunction with footnotes contained in the Company’s consolidated financial statements for the year ended June30, 2011 together with the Report of Independent Registered Public Accounting Firm filed under cover of the Company’s 2011 Annual Report on Form10-K. Use of Estimates The preparation of these consolidated financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Income (Loss) Per Share Basic income (loss) per share is computed by dividing net income or net loss by the weighted average number of shares of common stock outstanding during the period. Diluted income (loss) per share is computed by dividing net income or net loss (adjusted by adding back interest expense on senior convertible notes) by the weighted average number of shares of common stock outstanding during the period, plus the number of potentially dilutive securities outstanding during the period such as stock options and warrants, shares issuable upon conversion of senior convertible notes and shares issuable to satisfy deferred compensation and consulting obligations. For the three months ended September 30, 2010, the effect of such securities was antidilutive and not included in the diluted calculation because of the net loss generated in that period. Following is the calculation of income (loss) per share for the three months ended September 30, 2011 and 2010: Three Months Ended September30, Net Income (Loss) – Basic $ $
